                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF MISSOURI
                                       ST. JOSEPH DIVISION

        STACY ARNOLD,                                 )
                                                      )
                Plaintiff,                            )
                                                      )
        v.                                            )
                                                      )       Case No. 19-06137-CV-SJ-BP
        CITY OF ST. JOSEPH,                           )
        ST. JOSEPH PUBLIC LIBRARY,                    )
        OFFICER REBECCA HAILEY (IN HER                )
        PERSONAL AND PROFESSIONAL CAPACITY)           )
        AND ROGER CLARY                               )
                                                      )
                                                      )
                    Defendants                        )

         PLAINTIFF’S REPLY TO DEFENDANTS’ SUGGESTIONS IN OPPOSITION
             TO PLAINTIFF’S MOTION FOR A PROTECTIVE ORDER

        COMES NOW, Plaintiff, Stacy Arnold, and presents this reply to Defendants’ suggestions

in opposition to her motion for a protective order.

   I.        Plaintiff has shown good cause for her Motion for a Protective Order

             Plaintiff has shown good cause for her motion for a protective order. Specifically,

Plaintiff has shown that she would suffer harm if she were to disclose sensitive employer

information because she could reasonably be expected to face adverse action from her employer

or potential employers in the future. Moreover, much of the relevant employer-related material

requested by Defendants has already been provided in response to interrogatories. When Plaintiff

raised objections to some of these sensitive employer-related material in February 2020, the

Defendants did not protest. See excerpts from Plaintiff’s Responses to RPDs from the City of St.

Joseph attached hereto as Exhibit A. In these excerpts, Plaintiff objected to providing company

instructon manuals and training materials, partially on the basis that Plaintiff has signed a


                                                      1

             Case 5:19-cv-06137-BP Document 76 Filed 08/19/20 Page 1 of 5
confidentiality/nondisclosure agreement indicating that she will not do the same. Should the Court

find that this agreement will aid in making a decision, Plaintiff can produce said agreement, and

respectfully requests the ability to do so under seal.

   II.     Defendant(s) has not made a threshold showing of relevance

           Only one claim remains against the St. Joseph Public Library, a challenge to the

constitutionality of its policy regarding petitioning.        The sensitive information sought by

Defendants about Plaintiff’s employer is not relevant to constitutional issue before this Court. The

issue before this court requires scrutiny of the Library’s practices and policies, not those of

Plaintiff’s employer. Defendant is unable to cite a single case that would establish the policies of

Planitiff’s employer would be relevant to the court’s inquiry into the constitutionality of the

Library’s policies and practices against petitioning.        Even if the sensitive employer-related

information was determined to be relevant to the court’s inquiry, Plaintiff would not be the proper

source of this information. Plaintiff is not empowered by her employer to determine what sensitive

information to disclose, and she has specifically been bound not to disclose certain information

with a non-disclosure agreement. Furthermore, even if the information were relevant, Plaintiff is

not the custodian of records for any employer, and therefore she is not in a position to authenticate

the documents from her employer or to provide the foundational testimony to support their

admission into evidence. If Defendants wish to place documents from Plaintiff’s employer into

evidence, they are bound to seek those documents from their proper source and seek to admit them

into evidence in accordance with the rules of evidence.

   III.    Plaintiff is the owner of her speech

           Defendant Library alleges, in a conclusory fashion, that because Plaintiff was on the




                                                         2

           Case 5:19-cv-06137-BP Document 76 Filed 08/19/20 Page 2 of 5
clock when the incident complained of herein transpired that commercial speech may be

implicated. Defendant cites no cases to support this argument. The only thing implicated here is

that Defendant is grasping at straws. As reflected by Plaintiff’s filing of this lawsuit and the

contents therein, which are the work product of Plaintiff, Plaintiff is clearly and obviously the

owner of her speech:

     Plaintiff Stacy Arnold frequently works as a canvasser. Canvassing involves talking with
     people about matters of public concern and often also involves facilitating the collective
     action of people who share the same values, to the end that those values may be reflected in
     the society in which we find ourselves. While Plaintiff has worked for many causes she
     believes in, no cause is closer to her than her belief that people who are working hard and
     playing by the rules deserve a fair playing field and should not be living in poverty.
     Plaintiff has experienced economic insecurity herself and has worked in restaurants
     alongside hard-working people who frequently had to make decisions between paying for
     rent, healthcare and childcare—decisions that no human being should ever have to make.
     While Plaintiff was “on-the-clock” when the incident described herein occurred, she chose
     the position, consistent with her work record over the last six years, because it allowed her
     a structured and meaningful opportunity to discuss public questions and [e]ffect change.
     (ECF 19, ⁋ 7).

   IV.      Plaintiff respectfully requests clarification from this Court regarding the extension of
            discovery in this case

         On July 1, 2020, Defendant St. Joseph Public Library motioned the Court for an extension

of time to take Plaintiff’s deposition, a motion which the Court granted. While Defendants City of

St. Joseph and Rebecca Hailey did not object to the Library’s motion, they were not a party to said

motion, nor was the motion filed on their behalf. But, Defendants City of St. Joseph and Rebecca

Hailey joined in Defendant Library’s opposition to Plaintiff’s motion for a protective order:

“Plaintiff has filed a Motion (ECF No. 69) seeking a protective order in this matter to prevent

Defendants St. Joseph Public Library, City of St. Joseph and Rebecca Hailey (collectively

“Defendants”) from inquiring about…..” (ECF 71, page 1). Accordingly, Plaintiff respectfully

seeks clarification from the Court concerning the scope of the extension of discovery, including




                                                     3

           Case 5:19-cv-06137-BP Document 76 Filed 08/19/20 Page 3 of 5
whether discovery was extended for just the Library, for all remaining Defendants, or for all

parties.



                                                         Respectfully Submitted,

                                                                STACY ARNOLD, Plaintiff

                                                          /s/Stacy Arnold
                                                         Stacy Arnold
                                                         500 Westover Dr. #11589
                                                         Sanford, NC 27330
                                                         803-428-7024
                                                         stacy.kaye.arnold@gmail.com




                                                 4

           Case 5:19-cv-06137-BP Document 76 Filed 08/19/20 Page 4 of 5
                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing was filed electronically with the

Clerk of the Court on August 19, 2020, to be served by operation of the Court’s electronic filing

system upon:

 Christopher L. Heigele                           Gregory P Goheen
 Steven F. Coronado                               McAnany, Van Cleave & Phillips, PA-KCKS
 Bay Otto Coronado PC – KCMO                      10 East Cambridge Circle Drive
 4600 Madison Avenue                              Ste. 300
 Suite 210                                        Kansas City, KS 66103
 Kansas City, MO 64112-3019                       ggoheen@mvplaw.com
 cheigele@bayotto.com                             Attorneys for Defendant
 scoronado@bayotto.com                            St. Joseph Public Library
 Attorneys for Defendants
 City of St. Joseph, Missouri,
 Officer Rebecca Hailey




                                                                    /s/Stacy Arnold




                                                    5

          Case 5:19-cv-06137-BP Document 76 Filed 08/19/20 Page 5 of 5
